353 F.2d 534
Leona LEGG, Appellant,v.UNITED STATES of America, Appellee.
No. 20214.
United States Court of Appeals Ninth Circuit.
December 7, 1965.

Leona Legg, Los Angeles, Cal., in pro. per.
Manuel L. Real, U. S. Atty., Frederick M. Brosio, Jr., Asst. U. S. Atty., Chief, Civ. Div., Larry L. Dier, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellant filed a complaint, naming but one defendant: The United States of America. In the complaint, appellant charges unnamed defendants "acting under the authority of State law, entered into a contract equitably secured on the part of plaintiff (Welfare and Institutional Code of California) in payment for partial dentures, eyeglasses, laundry services, body brace and orthopedic shoes, and adequate O.A.I. monthly benefits due plaintiff." Appellant further alleges "beauty care was completely abolished by defendants." (Italics by the Court.)


2
In a second cause of action in negligence, appellant alleges defendants defrauded plaintiff of her right to partial dentures. Appellant moved in the court below from judgment on the pleadings, and appellee moved to dismiss the complaint. The action was dismissed "on the ground this Court lacks jurisdiction of the subject matter and plaintiff states no claim upon which relief can be granted." The complaint is ambiguous, uncertain and verbose. Rule 8(a) (1); Rule 8(e) (1); Rule 10(a). The court has no jurisdiction over the alleged claim. Rule 12(b) (1). The complaint states no claim upon which relief can be granted. Rule 12(b) (6).


3
The dismissal is affirmed.